EXHIBIT 10.2

 



ADDENEDUM #7 to HYDROCARBON AND MINERAL LEASE

 

This Seventh Addendum to Lease is made and entered into as of the 26th day of
September, 2014 by and between Meany Family LLC, as successor in interest to
Meany Land & Exploration, Inc., hereinafter referred to as “Lessor”, and
GreenRiver Resources, Inc., a Utah corporation, hereinafter referred to as
“Lessee”.

 

Recitals

 

Whereas, Lessor entered into two separate Hydrocarbon and Mineral Leases, each
dated January 14, 2005, with BleedingRock LLC, as lessee (collectively, the
“Leases”) and

 

Whereas, BleedingRock LLC assigned all of its rights and obligations under such
Leases to Lessee; and

 

Whereas, Lessor and Lessee desire to amend the Leases as follows.

 

Agreement

 

1.The “primary term” under Section 1 (b) of the Leases shall be extended until
December 31, 2019.

 

2.All other terms and conditions shall remain the same.

 

IN WITNESS WHEREOF, this Addendum to Lease has been executed and delivered by
the undersigned as of the date first above written.

 

 

  [sig_1002.jpg] 

 

 

 

 

 

 